McAdams, C. J.
An answer which “ denies each and every allegation not hereinafter specifically admitted controverted or denied ” uses a form of denial not authorized by the Code and no issue is created by it (Miller agt. McCloskey, 1 Civ. Pro. R., 252; S. C., 9 Abb. N C., 303; McEnroe agt. Decker, 58 How. Pr., 251; Hammond agt. Earle. 5 Abb. N. C., 106).
The sale and delivery of the goods by the plaintiffs having been admitted by a failure to properly deny the same {Code, sec. 522), it became immaterial whether the plaintiffs were partners or not, as a sale made by them jointly entitled them to a recovery independently of the question of partnership (Millard agt. Thorn, 56 N. Y., 402).
An inspection of the pleadings readily demonstrates that no injustice has been done.
Motion for a new trial denied.